         Case 18-70265-hdh13 Doc 35 Filed 04/20/20                   Entered 04/20/20 13:02:55            Page 1 of 3
Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806)748-1980 Phone
(806)748-1956 Fax
geninfo@ch13-12westtex.org

                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              WICHITA FALLS DIVISION

IN RE:                                                               CASE NO: 18-70265

JUSTIN DONALD MERITO                                                 PREHEARING DATE: August 11, 2020
ASHLEY NICOLE MERITO                                                 PREHEARING TIME: 2:00 pm

DEBTOR(S)


                    NOTICE OF AMOUNT DEEMED NECESSARY TO CURE MORTGAGE ARREARS
                                     (per Local Bankruptcy Rule 3002-2)
                                   RESPONSE REQUIRED BY CREDITOR

PURSUANT TO LOCAL BANKRUPTCY RULE 3002-2(c), ON OR BEFORE THE CLOSE OF BUSINESS 06/19/2020
WHICH IS AT LEAST SIXTY (60) DAYS FROM THE DATE OF SERVICE OF THE NOTICE, THE HOLDER OF A
CLAIM COVERED BY THE NOTICE SHALL FILE A WRITTEN RESPONSE WITH THE CLERK OF THE
BANKRUPTCY COURT 1100 COMMERCE ST STE 1254 DALLAS, TX 75242 AND SHALL SERVE THE RESPONSE
UPON THE DEBTOR, DEBTOR'S ATTORNEY AND THE TRUSTEE. IF A RESPONSE IS TIMELY FILED, A
PREHEARING SHALL BE DEEMED REQUESTED. THE PREHEARING SHALL BE HELD AT THE DATE AND TIME
STATED ABOVE. THE LOCATION FOR THE PREHEARING IS:

PRE-HEARING CONFERENCE                         PARTIES MAY ATTEND THE PRE-HEARING BY PHONE. PLEASE
US COURTHOUSE ROOM 303                        CONTACT THE TRUSTEE'S OFFICE FOR DIALING INFORMATION AT
10TH AND LAMAR STREETS                              LEAST 7 DAYS PRIOR TO THE PRE-HEARING DATE.
WICHITA FALLS, TX 76301

THE RESPONSE SHALL INDICATE WHETHER THE HOLDER DISPUTES THE INFORMATION CONTAINED IN THIS
NOTICE. THE RESPONSE SHALL ALSO ITEMIZE ANY CURE AMOUNTS OR POST-PETITION ARREARAGES THAT THE
HOLDER CONTENDS EXIST ON THE DATE OF THE RESPONSE.

PURSUANT TO LOCAL BANKRUPTCY RULE 3002-2(e), IF NO RESPONSE IS FILED, THE INFORMATION CONTAINED
IN THIS NOTICE SHALL BE DEEMED UNOPPOSED OR UNDISPUTED, AND THE COURT SHALL ENTER AN ORDER BY
DEFAULT FINDING: 1) TRUSTEE'S STATEMENTS OF ANY PLAN DELINQUENCY AMOUNT AND SUMMARY OF
PAYMENTS ARE CORRECT AND 2) THE DEBTOR'S ONGOING POST-PETITION MORTGAGE PAYMENTS ARE
CURRENT.

THE ENTRY OF SUCH AN ORDER SHALL PRECLUDE THE HOLDER OF THE CLAIM FROM ASSERTING CURE
AMOUNTS OR POST-PETITION ARREARAGES THAT ALLEGEDLY ACCRUED BEFORE THE DATE OF THIS NOTICE IN
ANY CONTESTED MATTER OR ADVERSARY PROCEEDING IN THIS CASE OR IN ANY OTHER MANNER OR FORUM
AFTER DISCHARGE IN THIS CASE, UNLESS THE COURT DETERMINES, AFTER NOTICE AND HEARING THAT THE
FAILURE WAS SUBSTANTIALLY JUSTIFIED OR IS HARMLESS.

Pursuant to Local Rule 3002-2(b), the Chapter 13 Trustee files this Notice of Amount Deemed Necessary to Cure Mortgage Arrears
('Notice').

To the Trustee's knowledge, the Debtor has a current PLAN PAYMENT DELINQUENCY amount of $ 526 .00.
         Case 18-70265-hdh13 Doc 35 Filed 04/20/20                        Entered 04/20/20 13:02:55                Page 2 of 3
                                                     SUMMARY OF PAYMENTS

Account Number              Claim Asserted Claim Allowed Principal Paid Interest Paid Total Paid by Trustee Delinquency

JOEL E FIELDS AND CATHEY S FIELDS
( 1441 DEVILLE ST - CONDUIT MORTGAGE PAYMENT BEGINS 11/2018 )
                      33,873.63    $33,873.63* 10,862.10     0.00     10,862.10                                             0.00
N/A
JOEL E FIELDS AND CATHEY S FIELDS
( 1441 DEVILLE ST - POST-PETITION MORTGAGE ARREARS 9/2018 & 10/2018 )
                      1,206.90     $1,206.90*  0.00          0.00     0.00                                                  0.00
N/A
JOEL E FIELDS AND CATHEY S FIELDS
( 1441 DEVILLE ST - PRE-PETITION MORTGAGE ARREARS THRU 8/2018 )
                      2,425.55     $2,425.55*  0.00          0.00     0.00                                                  0.00
N/A
Date: April 20, 2020                                /s/ Marc McBeath
                                                                        Marc McBeath, Bar # 13328600
                                                                        Staff Attorney
                                                                        Robert B. Wilson, Bar # 21715000
                                                                        Chapter 13 Trustee

                                                    CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing document was served on this date to the following parties either electronically or by
U.S. First Class Mail.

ELDER & BICKINGS 320 E THIRD STREET BURKBURNETT, TX 76354
JOEL E FIELDS AND CATHEY S FIELDS C/O ELDER & BICKINGS JONATHAN ELLZEY 320 E THIRD ST BURKBURNETT, TX 76354
Joel E. Fields 1605 Sparks St. Wichita Falls, TX 76302
JUSTIN DONALD MERITO ASHLEY NICOLE MERITO 1441 DEVILLE WICHITA FALLS, TX 76306
LAW OFFICES OF GREGORY A ROSS ATTORNEY AT LAW 4245 KEMP BLVD STE 308 WICHITA FALLS, TX 76308
MONTE J WHITE ATTORNEY AT LAW 1106 BROOK AVE HAMILTON PLACE WICHITA FALLS, TX 76301

Date: April 20, 2020                                                    /s/ Marc McBeath
                                                                        Marc McBeath, Bar # 13328600
                                                                        Staff Attorney
                                                                        Robert B. Wilson, Bar # 21715000
                                                                        Chapter 13 Trustee
        Case 18-70265-hdh13 Doc 35 Filed 04/20/20     Entered 04/20/20 13:02:55   Page 3 of 3

                                          EXHIBIT A

Date                      Creditor Name                 Code    Check No.   Amount
JOEL E FIELDS AND CATHEY S FIELDS
1441 DEVILLE ST - CONDUIT MORTGAGE PAYMENT BEGINS 11/2018
10/31/2018 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0948094          603.45
12/31/2018 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0951503        1,019.03
01/31/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0953093          791.32
02/28/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0954653          603.45
03/29/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0956091          603.45
04/30/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0957559          603.45
05/30/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0959002          603.45
06/28/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0960345          603.45
07/31/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0961715          603.45
08/30/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0963126          603.45
09/30/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0964484          603.45
10/31/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0965884          603.45
11/27/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0967196          603.45
12/31/2019 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0968464          603.45
01/31/2020 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0969787          603.45
02/28/2020 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0971116          603.45
03/31/2020 JOEL E FIELDS AND CATHEY S FIELDS      MDCCP        0972384          603.45
* * * TOTAL * * *                                                            10,862.10
